NO. 12-19-00417-CV
                                 IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


 IN RE: HYUNDAI MOTOR COMPANY                                 §

 AND HYUNDAI MOTOR AMERICA,                                   §      ORIGINAL PROCEEDING

 RELATORS                                                     §

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Hyundai Motor Company and Hyundai Motor America filed a petition for writ of
mandamus challenging Respondent’s order defining the scope of discovery, which stemmed from
a motion to compel filed by Real Party in Interest Randale Case, as representative of the Estate of
Vonda Wynette Case, Deceased, for and on behalf of all those entitled to recover for her death
under the Texas Wrongful Death and Survival Acts, and as next friend of XXXXXXX XXXX,
minor and Lillie Jean Craig, individually. 1 On March 25, 2020, this Court conditionally granted
the petition and directed Respondent to vacate his order of August 9, 2019, in which it set forth
the scope of discovery. By an order signed on March 27, Respondent complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss the petition for writ
of mandamus as moot.
Opinion delivered April 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             Respondent is the Honorable J. Clay Gossett, Judge of the 4th District Court in Rusk County, Texas.
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 2, 2020

                                        NO. 12-19-00417-CV



                              HYUNDAI MOTOR COMPANY
                            AND HYUNDAI MOTOR AMERICA,
                                       Relators
                                         V.

                                   HON. J. CLAY GOSSETT,
                                          Respondent


                                      ORIGINAL PROCEEDING

                      ON THIS DAY came to be heard the petition for writ of mandamus filed by
Hyundai Motor Company and Hyundai Motor America; who are the relators in appellate cause
number 12-19-00417-CV and the defendants in trial court cause number 2017-172, pending on the
docket of the 4th Judicial District Court of Rusk County, Texas. Said petition for writ of
mandamus having been filed herein on December 20, 2019, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby dismissed as moot.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.